Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/27/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-20 are pending and are presented for examination.  
Claims 1-20 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claims 1 and 17, the specific limitations of “a differential-mode (DM) filter unit disposed above the controller cover and toward the upper portion of the controller housing”, “a common-mode (CM) filter unit disposed above the DM filter unit and toward the upper portion of the controller housing” and “the controller housing is disposed above the substrate such that the controller cover is arranged between the substrate and the controller housing” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-16 are also allowable for depending on claim 1. 
Claims 18-20 are also allowable for depending on claim 17. 
The feature in the amendment overcomes rejection over SATO (EP 2398136A1).  

QIAN (CN 104724162 A, IDS, it is US 20150180316 A1, US 9912212 B2) has been reviewed.  
Claim 1. (Currently Amended) A controller comprising:
a controller housing (9) having an upper portion and a lower portion, the lower portion having an opening;
a controller cover (12) disposed on the opening of the controller housing;
a common-mode (CM) filter unit (10-11) [0058] disposed toward the upper portion of the controller housing;
a power module unit (16) disposed below the controller cover and away from the lower portion of the controller housing;
a substrate (19) disposed below the power module unit and away from the lower portion of the controller housing; and
wherein the controller housing is disposed above the substrate such that the controller cover is arranged between the substrate and the controller housing.
QIAN failed to teach a differential-mode (DM) filter unit disposed above the controller cover and toward the upper portion of the controller housing; a common-mode (CM) filter unit (10-11) [0058] disposed above the DM filter unit; and a first connector and a second connector each having one side disposed on the substrate through the controller cover.  

Omae et al (US 20140300304 A1) has been considered.  
Claim 1. (Currently Amended) A controller comprising:
a controller housing (34, 12 upper) having an upper portion (34) and a lower portion (12 upper housing), the lower portion having an opening (Fig. 2);
a controller cover (12 lower housing) disposed on the opening of the controller housing;
a differential-mode filter unit (DM, 27b) disposed above the controller cover and toward the upper portion of the controller housing (from lower side to upper side thereof);
a common-mode filter unit (CM, 27a) disposed above the DM filter unit and toward the upper portion of the controller housing (from lower side to upper side thereof). 
Omae failed to teach “a power module unit”, “a substrate”, “a first connector and a second connector” as recited in the claim such that a power module unit disposed below the controller cover and away from the lower portion of the controller housing; a substrate disposed below the power module unit and away from the lower portion of the controller housing; and a first connector and a second connector each having one side disposed on the substrate through the controller cover, wherein the controller housing is disposed above the substrate such that the controller cover is arranged between the substrate and the controller housing.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834